UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2016 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from 333-208050 Commission File Number MEDICO INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Nevada 37-1793037 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 187 E. Warm Springs Road, Suite B273 Las Vegas, NV 89119 (Address of principal executive offices) (602) 320-4899 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes [X] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court [ ] Yes[X] No APPLICABLE ONLY TO CORPORATE ISSUERS: As of September16, 2016, Medico International Inc. had 3,697,000 shares of common stock issued and outstanding. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION Item 1 Consolidated Financial Statements (Unaudited) 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk 6 Item 4. Controls and Procedures 6 PART II OTHER INFORMATION Item 1 Legal Proceedings 7 Item 1A Risk Factors 7 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 7 Item 3 Defaults Upon Senior Securities 7 Item 4 Mine Safety Disclosures 7 Item 5 Other Information 7 Item 6 Exhibits 7 Signatures 8 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements. The accompanying interim consolidated financial statements of Medico International Inc. (the “Company”), have been prepared without audit pursuant to the rules and regulations of the Securities and Exchange Commission. Certain information and footnote disclosures normally included in financial statements prepared in accordance with United States generally accepted accounting principles have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the consolidatedfinancial statements contain all material adjustments, consisting only of normal adjustments considered necessary to present fairly the financial condition, results of operations, and cash flows of the Company for the interim periods presented. Page Unaudited Consolidated Balance Sheetsas of March 31, 2016 and December 31, 2015 F-1 Unaudited ConsolidatedStatements of Operationsand Comprehensive Loss for three months ended March 31, 2016 and 2015 F-2 Unaudited ConsolidatedStatements of Cash Flowsfor thethreemonths ended March 31, 2016 and 2015 F-3 Notes to the UnauditedConsolidated Financial Statements F-4 to F-9 3 MEDICO INTERNATIONAL INC. CONSOLIDATED BALANCE SHEETS March 31, 2016 December 31, 2015 (Unaudited) (Audited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable Other receivables - Prepaid expenses and deposits Inventory Total Current Assets Property and equipment, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued and other payables Due to related parties Capital lease obligations - current Total Current Liabilities Capital lease obligations TOTAL LIABILITIES COMMITMENTS AND CONTINGENCIES (NOTE 6) STOCKHOLDERS’ EQUITY (DEFICIT) Common stock, $0.001 par value; 500,000,000 shares authorized, 3,697,000 and3,000,000shares issued and outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Accumulated other comprehensive loss TOTAL STOCKHOLDERS' EQUITY (DEFICIT) ) TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY $ $ See the notes to the unaudited consolidated financial statements F-1 MEDICO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS Three Months Ended March 31, DENTAL SERVICE REVENUE $ $ COST OF SERVICES GROSS PROFIT OPERATING EXPENSES Rental Professional fees General and administrative Depreciation Staff costs Total Operating Expenses PROFIT (LOSS) FROM OPERATIONS ) OTHER INCOME/(EXPENSE) Other income Interest expense ) ) PROFIT (LOSS) BEFORE INCOME TAXES ) Provision for income taxes - - NET INCOME (LOSS) $ ) $ OTHER COMPREHENSIVE INCOME (LOSS) Foreign currency translation adjustments TOTAL COMPREHENSIVE INCOME (LOSS) $ ) $ Basic and Diluted Loss per Common Share $ ) $ Basic and Diluted Weighted Average Common Shares Outstanding See the notes to the unaudited consolidated financial statements F-2 MEDICO INTERNATIONAL INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES Netloss $ ) $ Adjustments to reconcile net loss to net cash from operating activities: Bad debt - Depreciation Changes in operating assets and liabilities: Accounts receivable ) Other receivables - Prepaid expenses and deposits ) Inventory Accounts payable Accrued and other payables ) Net cash provided by (used in) operating activities ) CASH FLOWS FROM INVESTING ACTIVITIES Purchases of property and equipment - ) Net cash used in investing activities - ) CASH FLOWS FROM FINANCING ACTIVITIES Issuance of shares - Repayment of due to related parties ) ) Repayment of capital lease obligations ) ) Net cash provided by (used in) financing activities ) Effects on changes in foreign exchange rate ) Net increase in cash and cash equivalents Cash and cash equivalents - beginning of period Cash and cash equivalents - end of period $ $ Supplemental Cash Flow Disclosures Cash paid for interest $ $ Cash paid for income taxes $ - $ - Non-Cash Investing and Financing Activity Equipment acquried under capital lease obligation $
